Proceeding pursuant to section 298 of the Executive Law for enforcement of an order of the State Human Rights Appeal Board, dated February 21, 1974, which, by a 2 to 2 vote, affirmed an order of the State Division of Human Rights concluding that the complainant had been discriminated against by respondents and imposing sanctions, in which proceeding respondents have made a motion to dismiss the petition and to set aside said order of the division. Motion by respondents granted, petition dismissed on the merits and orders of the appeal board and the division annulled, on the law, without costs. The record' fails to indicate that the complainant’s claims of discrimination in the form of a retaliatory dismissal from her position as a probationary teacher are supported by substantial evidence. On the contrary, the record demonstrates that there was ample cause for the complainant’s dismissal in that clear indication of her unsatisfactory job performance in such important areas as classroom control and management, teaching motivation, and lesson preparation and execution was shown. Latham, Brennan and Benjamin, JJ., concur; Hopkins, Acting P. J., and Martuseello, J., dissent and vote to deny respondents’ motion and to grant petitioner’s application and direct respondents to comply with the order of the appeal board.